State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 6, 2015                    106319
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

SHON JOHNSON,
                    Appellant.
________________________________


Calendar Date:   June 8, 2015

Before:   Garry, J.P., Egan Jr., Lynch and Devine, JJ.

                             __________


     Mark Schneider, Plattsburgh, for appellant.

      Glenn MacNeill, Acting District Attorney, Malone (Jennifer
M. Hollis of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Franklin
County (Main Jr., J.), rendered September 30, 2013, upon a
verdict convicting defendant of the crimes of promoting prison
contraband in the first degree and attempted assault in the
second degree.

      While incarcerated at a state correctional facility,
defendant altered a state-issued razor blade and used it to cut a
correction officer's wrist. As a result, defendant was charged
by indictment with promoting prison contraband in the first
degree and attempted assault in the second degree. Following a
jury trial, defendant was convicted as charged. Defendant was
thereafter sentenced, as a second felony offender, to an
aggregate prison term of 3½ to 7 years, to run consecutively to
the time remaining on his prior undischarged term. Defendant now
appeals.
                              -2-                  106319

      We affirm. Defendant's sole contention is that the
imposition of the maximum possible sentence is harsh and
excessive in light of his documented mental health history.
However, the record reveals that County Court was fully apprised
of defendant's mental health history, including the fact that a
court-ordered psychiatric examination revealed that defendant
suffered from psychotic disorder not otherwise specified, but
that he did not lack the capacity to understand the proceedings
and participate in his defense. In view of this, and given
defendant's lengthy criminal history – which includes a prior
conviction for assaulting a correction officer – we find no abuse
of discretion or extraordinary circumstances warranting a
reduction of the sentence in the interest of justice (see People
v Santiago, 6 AD3d 979, 979 [2004]; People v Pagan, 304 AD2d 980,
981 [2003], lv denied 100 NY2d 564 [2003]; People v Youmans, 292
AD2d 647, 649 [2002], lv denied 98 NY2d 704 [2002]).

     Garry, J.P., Egan Jr., Lynch and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court